 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    DELACROIX CORP., LOUISIANA                      No. 2:19-cv-02488-KJM-CKD
      LANDOWNERS ASSOCIATION, INC.,
12    and LOUISIANA WILDLIFE AND
      FISHERIES COMMISSION,
13
                        Plaintiffs,
14
             v.
15
      XAVIER BECERRA, in his official
16    capacity as Attorney General of California,
17                      Defendant.                    No. 2:19-cv-02471-KJM-CKD
18    ___________________________________
19    APRIL IN PARIS, et al.,                         RELATED CASE ORDER
20                      Plaintiffs,
21           v.
22   XAVIER BECERRA, et al.,
23
                        Defendants.
24

25

26
                   Examination of the above-captioned actions reveals that they are related within the
27
     meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
28
                                                     1
 1   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
 2   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
 3   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 4   likely to be convenient for the parties.
 5                  The parties should be aware that relating cases under Rule 123 causes the actions
 6   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 7   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 8   assigned.
 9                  Both cases have been reassigned to District Judge Kimberly J. Mueller and
10   Magistrate Judge Carolyn K. Delaney, thus no further reassignment is necessary. It is ORDERED
11   that the Clerk of Court shall cause the docket to reflect the cases’ related status.
12                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
13   the assignment of civil cases to compensate for this reassignment.
14                  IT IS SO ORDERED.
15   DATED: December 17, 2019.
16

17
                                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                         2
